                          Case 2:19-cv-00793-JCM-BNW Document 37
                                                              36 Filed 06/26/20
                                                                       06/25/20 Page 1 of 2


                     1    SAO
                          GARG GOLDEN LAW FIRM
                     2    ANTHONY B. GOLDEN, ESQ.
                          Nevada Bar No. 9563
                     3    AMANDA J. BROOKHYSER, ESQ.
                          Nevada Bar No. 11526
                     4    3145 St. Rose Parkway, Suite 230
                          Henderson, Nevada 89052
                     5    Tel: (702) 850-0202
                          Fax: (702) 850-0204
                     6    Email: agolden@garggolden.com
                          Email: abrookhyser@garggolden.com
                     7    Counsel for Plaintiff

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                   10

                   11

                   12     JEFFREY DENNIS, an individual,                   CASE NO.:     2:19-cv-00793

                   13                                 Plaintiff,           STIPULATION AND ORDER TO
                                                                           DISMISS WITH PREJUDICE
                   14     vs.

                   15     SOC LLC, a Delaware limited liability company,
                          and MISSION SUPPORT AND TEST
                   16     SERVICES, LLC,

                   17                                 Defendant.

                   18

                   19            COMES NOW, Plaintiff JEFFREY DENNIS, by and through his counsel of record GARG

                   20     GOLDEN LAW FIRM, and Defendant SOC, LLC, by and though its counsel of record LITTLER

                   21     MENDELSON, and stipulate and agree to dismiss Plaintiff’s claims herein with prejudice, both

                   22     ///

                   23

                   24     ///

                   25

                   26     ///

                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                      1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00793-JCM-BNW Document 37
                                                              36 Filed 06/26/20
                                                                       06/25/20 Page 2 of 2


                     1    parties to bear their own fees and costs.

                     2           DATED this 24th day of June, 2020.            DATED this 24th day of June, 2020.

                     3     LITTLER MENDELSON, PC                          GARG GOLDEN LAW FIRM

                     4     By:_/s/ Diana Dickinson____________            By /s/ Anthony B. Golden
                           DIANA DICKINSON, ESQ.                            ANTHONY B. GOLDEN, ESQ.
                     5     Nevada Bar No. 13477                             Nevada Bar No. 9563
                           3960 Howard Hughes Parkway                       3145 St. Rose Parkway, Suite 230
                     6                                                      Henderson, Nevada 89052
                           Las Vegas, Nevada 89169                          Counsel for Plaintiff
                     7

                     8           IT IS SO ORDERED

                     9           Dated this
                                        June___ day
                                              26,   of June, 2020
                                                  2020.

                   10                                                          ____________________________________
                                                                               DISTRICT
                                                                               UNITED   COURTDISTRICT
                                                                                       STATES   JUDGE JUDGE
                   11

                   12      Respectfully Submitted By:
                   13     GARG GOLDEN LAW FIRM
                   14
                          Amanda J. Broookhyser, Esq.
                   15     _______________________________
                          ANTHONY B. GOLDEN, ESQ.
                   16     Nevada Bar No. 9563
                          AMANDA J. BROOKHYSER, ESQ.
                   17     Nevada Bar No. 11526
                          3145 St. Rose Parkway, Suite 230
                   18     Henderson, Nevada 89052
                          Tel: (702) 850-0202
                   19     Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                   20     Email: abrookhyser@garggolden.com
                          Counsel for Plaintiff
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                      2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
